DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augusty 2017/0335781.
Regarding claim 48, Augusty discloses a portable generator comprising: an internal combustion engine that generates mechanical power; a chassis assembly supporting the internal combustion engine and having a handle for transporting the portable generator; an alternator that receives the mechanical power from the internal combustion engine and transforms at least a majority of the mechanical power into electrical energy; an output interface that provides the electrical energy to an external device for powering the external device; an engine interrupt connected to the internal combustion engine, wherein the engine interrupt is configured to selectively stop the operation of the internal combustion engine; a controller in communication with the internal combustion engine and the engine interrupt; and a carbon monoxide detector in communication with the controller, wherein the carbon monoxide detector provides the controller with signals that are representative of a carbon monoxide level proximate the internal combustion engine; wherein the controller uses the engine interrupt to stop the operation of the engine under one of at least two shut down conditions evaluated by the controller including: a first shutdown condition in which the controller identifies a magnitude value of the signals over a set time interval, and in which the magnitude value exceeds a predetermined shutoff threshold value; and a second shutdown condition in which the controller calculates, for signal values exceeding a minimum noise threshold, a trend line having a rate of change value over a set time interval, and in which the rate of change value is one or both of a positive value or a value that exceeds a predetermined rate of change threshold value. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 49, Augusty discloses wherein the rate of change is a slope or an acceleration of the trend line. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 50, Augusty discloses wherein the magnitude value corresponds to a mean, median, or mode of the signals received over the second time interval. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 51, Augusty discloses wherein the first shutdown condition includes a plurality of sequentially evaluated magnitude values over a plurality of corresponding time intervals. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 52, Augusty discloses wherein the first shutdown condition includes: a first magnitude threshold value evaluated over a first set time interval; and a second magnitude threshold value evaluated over a second set time interval. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 53, Augusty discloses wherein the first magnitude threshold value is between 650 and 750 parts per million and the first set time interval is between 0 and 45 seconds, and wherein the second magnitude threshold value is between 300 and 400 parts per million and the second set time interval is between 5 and 15 minutes. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 54, Augusty discloses wherein the second shutdown condition includes a plurality of sequentially evaluated rate of change values over a plurality of corresponding time intervals. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 55, Augusty discloses wherein the second shutdown condition includes: a first rate of change threshold value evaluated over a first set time interval; and a second rate of change threshold value evaluated over a second set time interval. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 56, Augusty discloses wherein the first rate of change threshold value is between 5 and 15 parts per million per second squared and the first set time interval is between 0 and 1 second, and wherein the second magnitude threshold value is between .5 and 1.5 parts per million per second squared and the second set time interval is between 15 and 45 seconds. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 57, Augusty discloses wherein the controller monitors carbon monoxide levels and uses a regression analysis to determine the trend line of monitored carbon monoxide levels, and wherein a signal is sent to the engine interrupt by the controller when the slope of a regression line computed by the regression analysis is positive over the set time interval. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 58, Augusty discloses wherein the first set time interval is between about 15 seconds and about 60 minutes. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 59, Augusty discloses wherein the controller is a PID controller. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 60, Augusty discloses wherein the carbon monoxide detector automatically ceases the operation of the internal combustion engine when communication between the carbon monoxide detector and the controller is interrupted. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 61, Augusty discloses further comprising a secondary sensor in communication with the controller, wherein the secondary sensor is at least one of a carbon monoxide sensor, a temperature sensor, a humidity sensor, a proximity sensor, an accelerometer, and a timer. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 62, Augusty discloses wherein the controller alters or both of the minimum noise threshold and the predetermined slope threshold that indicates the trend of building carbon monoxide amounts over the set time interval based on historic signals received from the carbon monoxide detector. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 63, Augusty discloses wherein the carbon monoxide detector is integrated with the internal combustion engine so that, if the carbon monoxide detector is tampered with, the internal combustion engine ceases to operate. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 64, Augusty discloses a method of operating an internal combustion engine-based system of a portable generator, the method comprising: detecting a carbon monoxide level proximate an internal combustion engine using a carbon monoxide detector; activating a shutdown action under one of at least two shut down conditions including: a first shutdown condition in which a magnitude value of detected carbon monoxide signals, over a set time interval, exceeds a predetermined shutoff threshold value; and a second shutdown condition in which, for signal values exceeding a minimum noise threshold, a rate of change value determined from the detected carbon monoxide signals, over a set time interval, is one or both of a positive value or a value that exceeds a first predetermined rate of change threshold value. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 65, Augusty discloses wherein the rate of change threshold value of the carbon monoxide level is an acceleration of the carbon monoxide level. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 66, Augusty discloses wherein the second shutdown condition includes: a first rate of change threshold value evaluated over a first set time interval; and a second rate of change threshold value evaluated over a second set time interval. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 67, Augusty discloses wherein the first rate of change threshold value is between 5 and 15 parts per million per second squared and the first set time interval is between 0 and 1 second, and wherein the second magnitude threshold value is between .5 and 1.5 parts per million per second squared and the second set time interval is between 15 and 45 seconds. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 68, Augusty discloses further comprising activating at least one of a visual and audio alarm when the at least one predetermined shutoff threshold or the predetermined rate of change threshold value is exceeded. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 69, Augusty discloses further comprising determining whether the at least one predetermined shutoff threshold or the predetermined rate of change threshold value is exceeded by additionally using signals received from an additional sensor. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 70, Augusty discloses further comprising determining whether the at least one predetermined shutoff threshold or the predetermined rate of change threshold value is exceeded by additionally using historic signals received from the carbon monoxide detector. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 71, Augusty discloses a data storage device storing data instructions that, when executed by a controller of a carbon monoxide detector, causes the controller to: receive an indication of a carbon monoxide level over a period of time from a carbon monoxide detector proximate an internal combustion engine; and activate a shutdown action under one of at least two shut down conditions including: a first shutdown condition in which a magnitude value of detected carbon monoxide signals, over a set time interval, exceeds a predetermined shutoff threshold value; and a second shutdown condition in which, for signal values exceeding a minimum noise threshold, a rate of change value determined from the detected carbon monoxide signals, over a set time interval, is one or both of a positive value or a value that exceeds a first predetermined rate of change threshold value. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 72, Augusty discloses wherein the second shutdown condition includes: a first rate of change threshold value evaluated over a first set time interval; and a second rate of change threshold value evaluated over a second set time interval. See FIG. 1-3 and paragraphs [0004]-[0009].

Regarding claim 73, Augusty discloses wherein the first rate of change threshold value is between 5 and 15 parts per million per second squared and the first set time interval is between 0 and 1 second, and wherein the second magnitude threshold value is between .5 and 1.5 parts per million per second squared and the second set time interval is between 15 and 45 seconds. See FIG. 1-3 and paragraphs [0004]-[0009].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747